DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: the phrase “on the on one” (third last line) is grammatically awkward.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mentally performable process of identifying an annotation from an adjusted electrogram; estimating a quality of the annotation based on one or more of the recited listed parameters; and assigning a value to the quality based on the one or more parameters, wherein the numerical value of the quality may be upgraded or downgraded based on the likelihood that one or more parameters indicates an annotation. 
This judicial exception is not integrated into a practical application because the additional steps of receiving an electrogram and subtracting a QRS signal from the electrogram to generate an adjusted electrogram, are insignificant extra-solution activities.  All applications of the judicial exception would require the receipt of an electrogram in order to enable performance of the abstract idea.  The subtraction step 
There is no particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo).
	The judicial exception is not applied by any particular machine (MPEP 2106.05(b)).  The claims now allude to a computer implemented method.  There is no requirement for a computer other than to suggest that the method is “computer implemented.”  Even if a computer were positively recited, a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); see also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015)).

	The additional elements further fail to apply the judicial exception in any meaningful way beyond generally linking the use of the exception to the egm processing field.  As discussed above, all applications of the judicial exception would require the receipt of an electrogram.  Further as indicated by the applicant in par. 0070, techniques to subtract interfering signals are conventional in the art.  The combination of additional elements (i.e., the step of receiving an electrogram and the subtracting step) are conventional and the combination would be necessary in any application (e.g., one cannot perform the subtracting step without the receiving step).  Additionally, while a computer is not integrated into the performance of the abstract idea as discussed above, even if it were, the use of a generic computer in combination with data collection and input signal processing is conventional and would simply insignificantly link the abstract idea to the field of computerized egm processing.
	The recited combination of elements is also considered WURC in the art for all the reasons elaborated above.  Additionally it is noted that the applicant states in par. 0042 repeated below for convenience:
[0042] In the following description, numerous specific details are set forth in order to provide a thorough understanding of the various principles of the present invention. It will be apparent to one skilled in the art, however, that not all these details are necessarily needed for practicing the present invention. In this instance, well-known circuits, control logic, and the details of computer program instructions for conventional algorithms and processes have not been shown in detail in order not to obscure the general concepts unnecessarily.

Paragraph 0046 also discloses that a general purpose computer processor may be employed.

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive.
The objection to claim 20 registered in the previous Office Action was not addressed or corrected and therefore was repeated.
The §101 rejection applied in the previous Office Action is still applicable in light of the current amendment as discussed in detail above.
The rejections based on §102 and §103 have been overcome by the amendment.  The examiner agrees with the applicant’s remarks concerning Chen’s desire to accurately perform QRS detection (see par. 0006 of Chen), and thus the motivation to modify the invention to subtract out the QRS signal, as now amended in the present invention, is lacking.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the enclosed PTO-892 relate to various methods for subtracting a QRS signal from an atrial fibrillation signal.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
April 10, 2021